EXHIBIT COMMUNICATION INTELLIGENCE CORPORATION FOR IMMEDIATE RELEASE COMMUNICATION INTELLIGENCE CORPORATION REPORTS FOURTH QUARTER AND FISCAL 2008 RESULTS Redwood Shores, California, March 12, 2009 - (OTC BB: CICI) Communication Intelligence Corporation (“CIC” or the “Company”), a leading supplier of electronic signature solutions for business process automation in the financial industry* and the recognized leader** in biometric signature verification announced todayits financial results for the fourth quarter and the year ended December 31, Total revenues for the three months ended December 31, 2008 were $843,000 compared to revenues of $800,000 in the corresponding prior year period, an increase of $43,000, or 5%, and an increase of $122,000, or 17%, compared to the three months ended September 30, 2008 of $721,000. Revenues in the fourth quarter of 2008 were primarily attributable to AEGON/World Financial Group, AGLA, Allscripts-Misys, Allstate Insurance Company, Charles Schwab & Co., Oracle Corporation, Palm Inc., Prudential Financial Inc., Sony Ericsson Corp., Snap-on
